Per Curiam:
Respondent was admitted to the bar in October, 1911. On the 24th of March, 1916, at the Trial Term of the Supreme Court held in and for the county of Kings, respondent was duly convicted upon his plea of guilty of a felony, to wit, attempting grand larceny in the first degree. A certified copy of such judgment of conviction having been presented to this court, the name of the respondent must be ordered to be stricken from the roll of attorneys, under the provisions of paragraph 3 of section 88 of the Judiciary Law.*' Present — Clarke, P. J., Laughlin, Scott, Smith and Davis, JJ. Respondent disbarred. Order to be settled on notice.

See Consol. Laws, chap. 30 (Laws of 1909, chap. 35), §88, subd. 3.— [Rep.